TILLEY, District Judge,
concurring:
I concur in the well reasoned opinion that Metropolitan is not an aggrieved party and that the appellants’ motion to dismiss should be allowed. While I do not believe that Footnote 1 constitutes a holding that there are absolutely no circumstances when a district court may dismiss a case before resolving the ERISA preemption issue, I write additionally to express my reservation about the possibility of such a reading.
Although ERISA preemption is indeed broad and sweeping, Shaw v. Delta Air Lines, Inc., 463 U.S. 85, 96-97, 103 S.Ct. 2890, 2899-2900, 77 L.Ed.2d 490 (1983), the methodology employed by the district courts in making a preemption inquiry is normally the same whether the case arises under ERISA or under the Labor Management Relations Act, § 301. In the former, the court must first analyze the elements of the particular state law claim in order to determine if the state law “relates to” a specific pension or welfare benefit plan provision, see Washington v. Union Carbide Corporation, 870 F.2d 957, 961-962 (4th Cir.1989), cf. Arkansas Blue Cross and Blue Shield v. St. Mary’s Hospital, Inc., 947 F.2d 1341 (8th Cir.1991); in the latter, the court must initially analyze the elements of the particular state law claim in *126order to determine if application of the state law would require the interpretation of a specific collective bargaining agreement. Washington v. Union Carbide Corp., supra, at 959. If, in making the initial analysis of a state law claim, it should become apparent that the claim has no validity in either fact or law, I am unable to discern why a district court would have the discretion to dismiss on that basis before reaching the ultimate question of preemption in a § 301 action, Washington v. Union Carbide Corporation, supra, at 960-961; and Childers v. Chesapeake & Potomac Telephone Co., 881 F.2d 1259 (4th Cir.1989), but have the mandate in an ERISA action to forge ahead with what is often a time consuming, complex (see Arkansas Blue Cross, supra), and — by that time — unnecessary issue. Not only would that require additional time at the trial court level, but also at the appellate level since, as we recognize in our opinion, the loser of the preemption question becomes an aggrieved party for purposes of appeal even though it may have been the ultimate winner in the district court.
Because this issue was not thoroughly briefed nor argued by the parties and is not necessary to address in our disposition of this appeal, I believe its full resolution is better left for another case and another day.